DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-13, 16-18, 21, 24, 44, and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Querejeta Andueza et al. (Pub. No. US 2018/0320795).
Regarding claim 1, Querejeta Andueza et al. disclose a gas valve unit (Figs. 1-19), comprising: a body (10) provided with a gas inlet (11), fluidically connectable to a gas source and to at least one outlet (12); a main chamber (13), defined at least in part in said body (10), said main chamber (13) being in fluid communication (Fig.1 ) with said gas inlet (11) and provided with a main outlet hole (15) in fluid communication with said at least one outlet (12); a disc-shaped element (20), which is housed in said main chamber (13), is provided with the one or more through openings (30) defining at least two zones 
Regarding claim 2, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein said at least two zones (Fig. 3) are defined exclusively in said disc-shaped element (20).
Regarding claim 3, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein said main chamber (13) is put into fluid communication with the gas inlet (11) independently from an angular position of said disc-shaped element (20).
Regarding claim 12, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) further comprising a sealing element (paragraph 29), which is fixed and has at least one through opening (paragraph 29) facing said main outlet hole (15), and which is interposed between the main outlet hole (15) and said disc-shaped element (20).
Regarding claim 13, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein said sealing element (paragraph 29) comprises a seal interposed between said disc-shaped element (20) and a wall of said main chamber (13) at which said main outlet hole (15) is formed.
Regarding claim 16, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) further comprising an elastic element (Fig. 1), which is housed in said main chamber (13) and which acts on said disc-shaped element (20), so as to push said disc-shaped element towards a wall of said main chamber (13) at which said main outlet hole (15) is obtained.
Regarding claim 17, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein said elastic element (Fig. 1) comprises a solenoid spring (Fig. 1) associated with the control unit (40) and acting on one face of the disc-shaped element (20) so as to push another other face of the disc-shaped element (20) into contact with said sealing element (paragraph 29).
Regarding claim 18, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein said control unit (40) comprises a rod (41 & 42), which has a first portion outside of said body (10) and is configured to be associated with a control knob, and a second portion inside said body (10) that is integral in rotation with said disc-shaped element (20), and wherein said control unit (40) comprises a first element (47) that is integral in rotation with said rod (41 & 42) and cooperates by snap-engaging with a second element (61) that is integral with said body (10).
Regarding claim 21, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein one end of the elastic element (Fig. 1) acts on the disc-shaped element (20), while another end of said elastic element (Fig. 1) acts on an abutment integral with said rod (41 & 42).
Regarding claim 24, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein the one or more through openings are a plurality of through openings (30), which defines the at least two zones (Fig. 3) having different passage cross sections (Fig. 3), and which comprises a plurality of openings (30) of various sizes and separated from one another.
Regarding claim 44, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein the one or more through openings (30) of the disc-shaped element (20) have decreasing diameters according to a circumferential clockwise extension direction.
Regarding claim 46, Querejeta Andueza et al. disclose the gas valve unit (Figs. 1-19) wherein said one or more through openings are a plurality of through openings (30).

Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rousselin (Pub. No. US 2004/0182456).
Regarding claim 1, Rousselin discloses a gas valve unit (Figs. 1-7b), comprising: a body (2 & 3) provided with a gas inlet (10), fluidically connectable to a gas source and to at least one outlet (11); a main chamber (Fig. 1), defined at least in part in said body (2 & 3), said main chamber (Fig. 1) being in 
Regarding claim 26, Rousselin discloses the gas valve unit (Figs. 1-7b) wherein said one or more through openings (7), which define the at least two zones having different passage cross sections (Fig. 3), is a single through opening (7) which is continuous and which is contoured so as to vary a passage gap along its extension (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 34, 36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Querejeta Andueza et al. (Pub. No. US 2018/0320795) in view of James (Pub. No. US 2005/0150555).
Regarding claim 34, Querejeta Andueza et al. disclose the essential features of the claimed invention but lacks disclosure of a first housing chamber of a safety valve, said first housing chamber being fluidly interposed between said gas inlet and said main chamber of said disc-shaped element.
James teaches a gas valve unit (Figs. 1-17) comprising a body (2) provided with a gas inlet (4) and an outlet (5), a main chamber (Fig. 9) having a valve (8) within, wherein the body (2) has a safety valve (56) housed within a chamber (Fig. 13) being fluidly interposed between said gas inlet (4) and a main chamber (Figs. 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve unit of Querejeta Andueza et al. with a safety valve as taught by James for the advantage of providing safety mechanism against the possibility of any gas leakage (paragraphs 119).

Regarding claim 36, James (modified above) teaches wherein said control unit (3), which is configured to control the valve (8), is also configured to cause an opening (paragraph 120-121) of said safety valve (56).
Regarding claim 40, James (modified above) teaches at least one bypass circuit (11) inside said body (2), said at least one bypass circuit (11) putting said main chamber (Fig. 9) of said valve (Figs. 12-17) into fluid communication with said at least one outlet (5), whereby bypassing said valve (8).

Allowable Subject Matter
Claims 20 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753